                             UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF NORTH CAROLINA
                                  CHARLOTTE DIVISION
                                 3:21-MC-00160-MOC-DSC


 In re Application of

 ELLIOTT ASSOCIATES L.P., ELLIOTT
 INTERNATIONAL L.P., AND THE LIVERPOOL
 LIMITED PARTNERSHIP,

 Petitioners, for an Order Pursuant to 28 U.S.C. § 1782
 for Leave to Conduct Discovery for Use in a Foreign
 Proceeding.



 ORDER GRANTING EX PARTE APPLICATION FOR AN ORDER PURSUANT TO
              28 U.S.C. § 1782 TO CONDUCT DISCOVERY
                FOR USE IN A FOREIGN PROCEEDING

        This matter came before the Court upon the application of Elliott Associates L.P., Elliott

International L.P., and the Liverpool Limited Partnership (“Elliott,” the “Elliott Entities,” or

“Petitioners”), for an Order authorizing Petitioners to obtain certain limited discovery under 28

U.S.C. § 1782 (the “Application”).

        The Court, having considered the Application and the supporting Memorandum of Law,

Declarations and Exhibits,

        HEREBY ORDERS that:

        1.       The Application is GRANTED;

        2.       Petitioners are authorized to take discovery from Bank of America Corporation

(“Respondent” or “Bank of America”), which is found in this District, by issuing a subpoena

seeking the production of documents in the form attached to the Loft Declaration as Exhibit A

(the “Subpoena”);




       Case 3:21-mc-00160-MOC-DSC Document 7 Filed 08/11/21 Page 1 of 2
                          3.   Respondent shall produce the requested documents within thirty (30) days of

              service of the Subpoena (together with a copy of this Order), or such other dates as agreed

              between the parties, and in conformity with the Federal Rules of Civil Procedure and the Local

              Rules of the United States District Court for the Western District of North Carolina. The entry of

              this Order does not foreclose Respondents from seeking relief under Rule 26 or Rule 45, if

              appropriate. Any Rule 45 objections shall be served on all parties and counsel of record within

              ten days after service of the Subpoena; and

                          4.   Respondent shall appear for a Rule 30(b)(6) deposition in compliance with the

              Subpoena on a mutually agreeable date within a reasonable time after Respondent confirms the

              final production of documents in response to the Subpoena; and

                          5.   Until further Order by this Court, Respondent shall preserve all documents,

              electronic or otherwise, and any evidence in its possession, custody or control that contain

              information potentially relevant to the subject matter of the foreign proceeding at issue in the

              Application.




Signed: August 11, 2021




                      Case 3:21-mc-00160-MOC-DSC Document 7 Filed 08/11/21 Page 2 of 2
